Citation Nr: 1828927	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for peripheral neuropathy of the right lower extremity, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for peripheral neuropathy of the right lower extremity, rated as 40 percent disabling since July 22, 2017.

3.  Entitlement to an increased disability evaluation for peripheral neuropathy of the left lower extremity, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for peripheral neuropathy of the right lower extremity, rated as 40 percent disabling since July 22, 2017.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from July 1967 to July 1971 and from August 1972 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The October 2010 rating decision denied the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus with peripheral neuropathy.  During the course of the appeal of the Veteran's claim for an increased rating for diabetes mellitus, in an August 2012 rating decision, the Veteran was granted separate evaluations for the Veteran's peripheral neuropathy of the right and left lower extremities; a 10 percent disability rating was assigned for each lower extremity, effective November 18, 2011.  

The Veteran's claims of entitlement to increased disability evaluations for his peripheral neuropathy of the right and left lower extremities was previously before the Board in February 2017, wherein the Veteran's claims for increased disability ratings for peripheral neuropathy of the right and left lower extremities were remanded for additional due process considerations.  A supplemental statement of the case was most recently issued in March 2018.  The case was returned to the Board for appellate consideration.  

In a November 2017 rating decision, the Veteran was granted an increased, 40 percent disability evaluation for each extremity for the service-connected peripheral neuropathy of the right and left lower extremities, effective July 22, 2017.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38  (1993).



FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve during the entire rating period on appeal.

2.  Peripheral neuropathy of the left lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve during the entire rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, but no higher, have been met for right lower extremity peripheral neuropathy for the rating period prior to July 22, 2017.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a disability rating in excess of 40 percent for right lower extremity peripheral neuropathy have not been met for the rating period since July 22, 2017.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial disability rating of 40 percent, but no higher, have been met for left lower extremity peripheral neuropathy for the rating period prior to July 22, 2017.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a disability rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met for the rating period since July 22, 2017.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.
The Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 40 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy are rated as 10 percent disabling, per lower extremity, for the rating period prior to July 22, 2017 and as 40 percent disabling per leg thereafter.  

The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy more closely approximates the criteria for a 40 percent disability rating, but no higher, for each leg for the entire rating period on appeal (since November 18, 2011).  The severity of the manifestations of the Veteran's peripheral neuropathy were only evaluated on examination in July 2017, and at that time, the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy were described as at least moderate.  To that extent, the Board points out that the Veteran had decreased position sense and decreased sensation to cold and light touch, as well as decreased vibration sense of both extremities.  He also had moderate pain, paresthesias/dysthesia, and numbness, with deep tendon reflexes of 1+ bilaterally; muscle strength was normal and there was no evidence of muscle atrophy.  These findings more nearly approximate a moderately severe disability, but do not  rise to the level of a severe disability. Therefore, his symptomatology most closely approximates the criteria for a 40 percent disability evaluation for moderately severe incomplete paralysis of the sciatic nerve for each leg for the entire rating period on appeal. 

The Board again notes that the severity and manifestations of the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy was only evaluated at the VA examination in July 2017, but points out the Veteran's treatment records are consistent with the Veteran's assertions of worsening symptoms during the entire rating period on appeal (since November 18, 2011).  In this regard, the Board points out that finding that the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy worsened on the date of that examination and not in the interim time period between the grant of a separate evaluation for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy in November 2011 to the date of the July 2017 VA examination defies logic. Such a finding is incongruous with the medical and lay evidence of record; it is highly unlikely that the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy had not worsened at some, unknown point, prior to the July 2017 VA examination. 

In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. § § 4.120, 4.123, and 4.124.  The weight of the evidence demonstrates that the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy was no more than moderately severe during the entire rating period on appeal.  The evidence of record does not show that he experienced severe incomplete paralysis of the right or left sciatic nerve.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent, per lower extremity, for the rating period prior to July 22, 2017, and the appeal for a rating in excess of 40 percent is denied.  38 C.F.R. § 4.3, 4.7.  


ORDER

Entitlement to a 40 percent disability evaluation for right lower extremity peripheral neuropathy is granted for the rating period prior to July 22, 2017, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for right lower extremity peripheral neuropathy for the period beginning on July 22, 2017, is denied.

Entitlement to a 40 percent disability evaluation for left lower extremity peripheral neuropathy is granted for the rating period prior to July 22, 2017, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for left lower extremity peripheral neuropathy for the period beginning on July 22, 2017, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


